Citation Nr: 1129633	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-28 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's service connection claims for migraine headaches, sinusitis, bilateral hearing loss, and tinnitus. 

In October 2009, the Board remanded the claims for further development and the matters are again before the Board. 

The issue of entitlement to service connection for migraine headaches and sinusitis are being remanded and are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have current hearing loss for VA compensation purposes.

2. The Veteran's tinnitus is the result of an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim for service connection for bilateral hearing loss, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2005, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for bilateral hearing loss.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2005 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a November 2006 letter.  Any deficiency in timing of the notice was cured when the claim was subsequently readjudicated in an April 2011 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records as well as identified post service VA and private treatment records.  In October 2009, the Board remanded the claim, in part to obtain Social Security Administration (SSA) records.  In January 2010, VA received a response from SSA indicating that the Veteran was not entitled to SSA benefits and there was no medical file.  In May 2010, VA issued a memorandum regarding a formal finding in the unavailability of records from SSA.  The Board finds that additional treatment records are not available and that any further efforts to retrieve such records would be futile. 38 C.F.R. § 3.159(c)(1).  Therefore, the AOJ substantially complied with the Board's October 2009 remand instructions and VA has fulfilled its duty to assist the appellant in obtaining all pertinent treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions).

In addition, the Veteran was afforded a VA examination for bilateral hearing loss.  This VA examination was fully adequate for the purposes of adjudication as it was conducted by qualified healthcare providers based upon review of the claims file, interviews with the Veteran, and clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In its previous remand the Board sought to obtain Social Security Administration records, service personnel records and afford the Veteran a VA audiology examination.  As just noted, the AMC sought the SSA records, but they are unavailable.  The AMC was successful in obtaining the service personnel records, and the Veteran received an adequate VA audiology examination.  Thus, there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998)

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Hearing Loss 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 3 8 C.F.R. § 3.385.

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997).

To be present as a current disability, there must be evidence of the disability at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, there is no medical evidence of current bilateral hearing loss as defined by VA.  May 2010 VA audiological examination report revealed puretone thresholds of 35, 10, 15, 30, and 25 decibels in the left ear and 25, 10, 15, 15, and 25 decibels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The speech recognition score was 94 percent, bilaterally.  The examiner found that the Veteran's right ear was clinically normal; however there was mild hearing loss in the left ear at 500 and 3000 Hertz.  The examiner suggested that it was possible that this configuration of hearing loss was the result of result of a blast acoustic trauma.  

The Veteran reported that he was exposed to gunfire and described an incident in which he was in close proximity to a Claymore landmine explosion.  He recalled reduced hearing and ringing in his ears following the incident.  He denied any significant occupational noise exposure.  The examiner found that the Veteran's bilateral hearing loss was at least as likely as not cause by or a result of the Veteran's noise exposure given his reported exposure.  

The Board acknowledges the Veteran's reports of in-service noise exposure, and the examiner's finding that the Veteran's hearing loss configuration was likely related to such alleged exposure, however, the May 2010 VA pure tone audiometry did not reveal a hearing loss disability by VA standards.

The Veteran has not undergone any other reported hearing examinations since service.

The determination of whether a Veteran's hearing impairment constitutes a hearing loss disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  As the Veteran does not have current bilateral hearing loss as defined in the regulation, service connection for this disability is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

II.  Tinnitus

As previously above-mentioned, the Veteran reports that he was exposed to gunfire in service and was in close proximity to a Claymore landmine explosion.  He recalled reduced hearing and ringing in his ears following the incident.  He denied any significant occupational noise exposure.  

The Veteran's DD Form 214 reveals that he received an Expert Qualification Badge on the M-16 and Marksman Qualification Badge with the Hand Grenade.  His service personnel records indicate that he was trained as a Combat Engineer. 

On the May 2010 VA audiological examination, the Veteran indicated that his tinnitus was chronic, constant, and worsening over the years.  After a review of the claims file, interview of the Veteran, and examination, the examiner opined that the Veteran's tinnitus was at least as likely as not caused by or a result of the Veteran's military noise exposure.  The examiner added that given the Veteran's reported exposure to landmine blast, limited occupational/recreational noise exposure, and absence of audiological data upon separation of the Army, it was at least as likely as not that the Veteran's tinnitus was due to military noise exposure.  

Given the Veteran's reports and the fact that the only medical opinion supports a link between current tinnitus and service, the evidence supports a finding that the current tinnitus was incurred in service.  Accordingly, the criteria for service connection are met.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that he was learning how to work with devices to set up and remove Claymore land mines, including setting the explosive charge, when one with a faulty detonator/trigger exploded and hit him the head and knocked him unconscious.  The service personnel records indicate that he served as a combat engineer and such an explosion is consistent with the circumstances of his service.  His service treatment records reflect that he was treated for a headache at least once in May 1974.  On the other hand, the Veteran reported at VA examinations in 2006, that he could not recall anything that happened during the rest of his service after the explosion and in a statement to his senator that the head injury occurred while hiding under his bunk to avoid duty.

On VA examination in May 2010, the noted that she could not substantiate the event that the Veteran "supposedly had" during his basic training in the military, therefore, she opined that the headaches were not related to a service-connected disease.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Given that no examiner has considered the Veteran's competent lay testimony regarding in-service headaches and proximity to an explosion, an additional VA examination is necessary.  Dalton, supra.

The Veteran claims that he developed severe allergy symptoms such as excessive amounts of nasal drainage, feeling of swollen tongue, and pins/needles in his face after being sent to Fort Leonard Wood.  He claimed that after discharge, he continued to have severe allergy symptoms; not as bad as when he was at Fort Leonard Wood, but worse than when he entered service and has had allergy symptoms ever since that time 

On March 2011 VA examination, the VA examiner found that it was less likely than not that the Veteran's allergic rhinitis was aggravated by service.  The examiner reasoned that the Veteran's allergic rhinitis prior to his entrance in the military was not documented and a global review of the literature did not reveal that Fort Leonard Wood had been associated with allergen exposures or that there was an exacerbation of allergy symptoms.  However, the opinion is inadequate because the examiner did not consider the Veteran's report of severe allergy symptoms in service and ever since that time.  Therefore, the Veteran must be provided with an adequate examination that takes into account his reports of symptoms and history.  Dalton, supra.  Also, the examiner did not address in her opinion that the Veteran's hay fever was described as mild on his January 1974 entrance Report of Medical History.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, preferably with an examiner who has not yet examined him, to determine the etiology of his current migraines or headache disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should note the Veteran's reports of head injuries in a mine blast and while hiding under his bunk.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current migraine or headache disability had its onset in service, or is otherwise the result of a disease or injury in service, including the reported mine blast in service.

The examiner must provide a rationale for the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for headaches related to a landmine incident in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of in-service headaches and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. The Veteran should be scheduled for a VA examination to determine the etiology of any current sinusitis, or associated allergy disorder.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  All indicated diagnostic studies should be conducted

The examiner should provide the following opinions:

a).  Is there clear and unmistakable (obvious or manifest, unbeatable) evidence that sinusitis or an associated allergy disorder existed prior to the Veteran's entrance into service? 

i. If so, is there also clear and unmistakable evidence that this disability did not increase in severity beyond natural progression during active service?

The examiner should address the January 1974 report of medical history, when the Veteran's hay fever was described as mild; the treatment in May 1974 for sinus problems; and his report that  he his sinus problems underwent a permanent increase in disability in service.  

ii. for any disability not found to have preexisted service, is at least as likely as not (50 percent probability or more) that such respiratory disorder had its onset in service or is otherwise related to a disease or injury in active duty.

The examiner should provide a rationale for these opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report his symptoms and history and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. The RO/AMC should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

4. If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


